                Case 2:21-cv-00002-JCC Document 29 Filed 01/22/21 Page 1 of 2




                                                          THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE

 9    STATE OF WASHINGTON, et al.,                            CASE NO. C21-0002-JCC
10                               Plaintiffs,                  MINUTE ORDER
11              v.

12    RUSSELL VOUGHT, et al.,

13                               Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ letter briefs (Dkt. Nos. 27, 28),
18   submitted at the Court’s direction, regarding a schedule for the remaining briefing on Plaintiffs’
19   motion for a preliminary injunction (Dkt. No. 15). Based on the information presented, the Court
20   hereby ORDERS as follows:
21          •        Due dates for the remaining briefing on Plaintiffs’ preliminary injunction motion are
22                   EXTENDED as follows:
23                           o Defendants’ response is due by the end of the day on February 3, 2021.
24                           o Plaintiffs’ reply is due by the end of the day on February 11, 2021.
25          •        The remote hearing on this matter (see Dkt. No. 18) is CONTINUED to February 12,
26                   2021 at 9 a.m. The parties are DIRECTED to contact the Courtroom Deputy Clerk for


     MINUTE ORDER
     C21-0002-JCC
     PAGE - 1
                Case 2:21-cv-00002-JCC Document 29 Filed 01/22/21 Page 2 of 2




 1               remote hearing information.

 2          •    The Clerk is DIRECTED to renote Plaintiffs’ motion (Dkt. No. 15) to February 11,

 3               2021.

 4          No further extensions or continuations on Plaintiffs’ motion for a preliminary injunction

 5   (Dkt. No. 15) will be considered, absent a stipulation by the parties.

 6          DATED this 22nd day of January 2021.

 7                                                           William M. McCool
                                                             Clerk of Court
 8
 9                                                           s/Paula McNabb
                                                             Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0002-JCC
     PAGE - 2
